USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 97-2343                          UNITED STATES,                            Appellee,                                v.         DAVID ANTONIO MARTINEZ A/K/A WILSON RAFAEL DUME,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS            [Hon. Patti B. Saris, U.S. District Judge]                              Before                      Selya, Circuit Judge,                 Bownes, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                     Darla J. Mondou on brief for appellant.     Donald K. Stern, United States Attorney, and Dina MichaelChaitowitz, Chief of Appeals, on Motion for Summary Disposition forappellee.February 25, 1999                                                                     Per Curiam.  Upon careful review of the record, appellant'sbrief, and the government's motion for summary disposition, weconclude that this appeal clearly presents no substantial question. Appellant forfeited his argument in the district court, and so weapply only plain error review.  See United States v. Olano, 507U.S. 725, 732, 736 (1993).  Even had the district court erred inassessing a sixth criminal history point, any such error certainlywas not "plain," and it had no discernible effect on appellant'srights.  Therefore, we will not overturn the sentence imposed bythe district court.     The government's motion is granted.     Affirmed.  See 1st Cir. Loc. R. 27.1.                               -2-